Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: Claims 1-9 are directed towards a system comprising: a SIM configured to securely send a request for updated information 
Group II: Claims 10-17 are directed towards a system for verifying an association between a SIM and a mobile device.
Group Ill: Claims 18-24 are directed towards a method of provisioning a second set of security keys specific for an application running on a mobile device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical features of Group I include at least wherein the SIM is configured to: securely send a request to the MNO computer for updated information related to the second set of keys using the first set of keys, responsively receive the updated information related to the second set of keys from the MNO computer, the updated information being provisioned by the computer associated with the owner of the mobile device; and wherein the mobile device is configured to utilize the updated information related to the second set of keys to establish data communication between an application running on the mobile device and the computer associated with the owner of the mobile device which are not present in Groups II or Ill.
The special technical features of Group II include at least wherein the SIM is configured, in response to a first use of the mobile device, to securely transmit to the MNO computer information associating the SIM with the mobile device to form an association there between; wherein the computer associated with the owner of the mobile device is configured to verify the association between the SIM and the mobile device before permitting certain attempted communications purportedly from the mobile device to the computer associated with the owner of the mobile device, which are not present in Groups I or Ill.
The special technical features of Group Ill include at least in response to receiving the identification number for the SIM and the identification number of the 
The common technical features shared by Groups I-III are a system comprising: a mobile device; a Subscriber Identity Module "SIM" associated with mobile device; a Mobile Network Operator "MNO" computer; a computer associated with an owner of the mobile device;  a first set of keys stored in the SIM for securely communicating with the MNO computer; a second set of keys for securely communicating with the computer associated with the owner of the mobile device, to exchange application information; wherein the SIM is configured to: transmit a message to the MNO computer; receive information from the MNO computer, wherein the mobile device is configured to utilize the second set of keys to establish data communication between an application running on the mobile device and the computer associated with the owner of the mobile device.
However, these common features are previously disclosed by US 2017/0006466 A1 to AT&T INTELLECTUAL PROPERTY I, L.P. (hereinafter 'AT&T), in view of US 2017/0237561 A1 to M2M AND IOT TECHNOLOGIES, LLC (hereinafter 'M2M').AT&T discloses a system comprising: a mobile device (a system 700 comprising an end user terminal (mobile device) such as an automobile 214; paragraphs [0032] & [00571); a Subscriber Identity Module "SIM" associated with mobile device (a UICC (Subscriber Identity Module "SIM") that is a subscriber identity module embedded in the end user terminal; paragraphs [0029], [0032], & [00571); a Mobile Network Operator "MNO" computer (a default MNO; paragraph [00571); a computer associated with an owner of the mobile device (a selected MNO (computer) associated with an enterprise (owner) in a commercial setting that owns the end user terminal; paragraphs [0016], [0058]-[0059] & [00611); first credentials stored in the SIM for securely communicating with the MNO computer (default credentials (first credentials) stored in the UICC to facilitate a secure communication session with the default MNO; paragraphs [0057]-[0058], claims 1 & 9 of AT&T); second credentials for securely communicating with the computer associated with the owner of the mobile device, to exchange application information (first credential information (second credentials) for facilitating communication with the selected MNO for exchanging software application information; paragraphs [0034)-(0035], claim 1 of AT&T); wherein the SIM is configured to: transmit a message to the MNO computer the UICC is configured to send a selection (message) of the selected MNO; paragraph (0059], claim 1 of AT&T); receive information from the MNO computer (after sending the selection, the first credential information is received from the default MNO; paragraph (0059], claim 1 of AT&T), wherein the mobile device is configured to utilize the second set of keys to establish data communication between an application running on the mobile device and the computer associated with the owner of the mobile device the end user terminal is configured to use the first credential information to activate a subscription service (establish data communication) between a software application of the end user terminal and the selected MNO; paragraphs [0034]-(0035], [0056], & [0059], claim 1 of AT&T). However, AT&T fails to disclose wherein the first credentials are a first set of keys; and wherein the second credentials are a second set of keys. M2M discloses wherein the first credentials are a first set of keys; and wherein the second credentials are a second set of keys (a module 101 uses a first set of keys are to communicate with a first server 105 and a second pair of keys to communicate with a second server 105; paragraph [01281). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first credentials and the second credentials of AT&T to include wherein the first credentials are a first set of keys; and wherein the second credentials are a second set of keys, as taught by M2M, in order to provide the advantages of reducing a key length and an amount of energy consumed by the mobile device while providing a high level of security by using multiple pairs of public/private keys see (see M2M; paragraph (0231]).
Since the common technical features are previously disclosed by AT&T in view of M2M, these common features are not special and so Groups I-III lack unity.
A telephone call was made to Paul Schwarz on 9/8/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641